EMPLOYMENT AND RETIREMENT AGREEMENT

THIS EMPLOYMENT AND RETIREMENT AGREEMENT (the “Agreement”) is made as of this
4th day of August 2009 (the “Effective Date”), by and between STANLEY F. BALDWIN
(the “Executive”) and AMERIGROUP CORPORATION, a Delaware corporation (the
“Company”).

RECITALS:

A. Executive is presently employed by the Company as Executive Vice President,
General Counsel and Secretary.

B. Executive intends to retire, and in the interest of continuity and transition
planning, the Company desires to continue Executive’s employment until
December 31, 2010 (“the “Retirement Date”) on the terms set forth herein.

C. In recognition of Executive’s long-term service to the Company and in
consideration of his retirement, the Company desires to provide Executive the
Special Separation Package (as defined below) and other benefits on the terms
provided herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual covenants
and obligations herein contained, the parties hereto agree as follows:

1. Employment. Beginning on the Effective Date, the Company agrees to continue
to employ Executive, and Executive agrees to continue in his employment, on the
terms and subject to the conditions set forth below. During the term of
employment hereunder, Executive agrees to serve as Executive Vice President,
General Counsel and Secretary, or such other position as may be determined by
the Chief Executive Officer (“CEO”) or the Board of Directors of the Company.
Executive shall at all times report to, and his activities shall at all times be
subject to the direction and control of the CEO and the Board of Directors of
the Company, and Executive shall exercise such powers and comply with and
perform, faithfully and to the best of his ability, such directions and duties
in relation to the business and affairs of the Company as may from time to time
be vested in or reasonably requested of him by the CEO or the Board of
Directors. Executive agrees to devote his full-time attention, services, best
efforts, knowledge and skill to the business of the Company.

2. Term of Employment. Subject to the provisions for termination provided below,
the term of Executive’s employment under this Agreement shall commence on the
Effective Date and continue thereafter until the close of business on the
Retirement Date.

3. Compensation: Salary, Bonus and Other Benefits.

(a) Compensation During Term. During the term of this Agreement, the Company
shall pay Executive the following compensation, including the following salary
and other benefits:

(i) Salary. In consideration of the services to be rendered by Executive to the
Company, beginning on the Effective Date, the Company will pay Executive at a
rate equivalent to an annual salary of three hundred and sixty five thousand,
and no/100ths ($365,000.00) dollars (Executive’s “Base Salary”). The
Compensation Committee of the Board of Directors, in its sole discretion, may
increase Executive’s Base Salary based on Executive’s performance. Such salary
shall be payable in accordance with the Company’s customary practices for
executive compensation as such practices shall be established or modified from
time to time.

(ii) Employee Benefits. The Company will continue to provide Executive with all
benefits normally provided to executive officers of the Company, including, but
not limited to, medical and long-term disability insurance.

(iii) Business Expenses. The Company shall reimburse Executive for reasonable
and necessary out-of-pocket expenses incurred in connection with his duties
hereunder, including, without limitation, business travel on behalf of the
Company (including lodging and transportation expenses incurred in connection
with such business trips). Executive agrees to provide accurate and itemized
expense records so that the Company may receive the benefit of any and all
applicable tax deductions with respect thereto, and the Company agrees to
provide reimbursement within a reasonable time after receipt of such
documentation, each in accordance with the Company’s policies as in effect from
time to time.

(iv) Performance Based Cash Incentive Payment. In addition to the amounts
payable under Section 3(a)(i) above, Executive shall be eligible to receive an
annual cash incentive payment (the “Cash Incentive Payment”) under the 2007 Cash
Incentive Plan or any successor cash incentive plan (the “Cash Incentive Plan”)
for the 2009 and 2010 performance years. The amount of such annual Cash
Incentive Payment shall be determined in accordance with the terms of the Cash
Incentive Plan and shall be dependent upon (a) Executive attaining his MJOs and
otherwise satisfying all applicable conditions under the Cash Incentive Plan
(other than, to the extent provided herein, the requirement that Executive be
employed on the date Cash Incentive Payments are paid); and (b) the Company
meeting its financial goals. Any annual Cash Incentive Payment for the
performance year 2010 shall be paid to Executive no later than March 15, 2011.
Executive shall also be eligible to receive an award under the Long Term
Incentive Plan (the “LTI Plan”) for the performance years 2009 and 2010 in
accordance with the Business Rules of the LTI Plan. The target amount of the LTI
award for performance year 2009 shall be $100,000 and the target amount of the
LTI award for performance year 2010 shall be determined in the sole discretion
of the Compensation Committee, but it shall not be less than $100,000.

(A) The base target amount of the annual Cash Incentive Payment for performance
year 2009 is three hundred thousand, and no/100ths ($300,000.00) dollars, with
any adjustment thereto as may be necessary to be consistent with the treatment
of other executive officers under the Cash Incentive Plan, as determined by the
Compensation Committee in its sole discretion. The target amount of the Cash
Incentive Payment for the performance year 2010, shall be determined by the
Compensation Committee it its sole discretion, but it shall not be less than
three hundred thousand ($300,000) dollars. The amount of the annual Cash
Incentive Payment for performance years 2009 and 2010 shall be adjusted
consistent with the treatment of the Company’s other executive officers, taking
into account the Company’s and Executive’s performance pursuant to the Company’s
executive compensation program.

(v) Performance Based Equity Incentive Grants. In addition to the amounts
payable above, Executive shall be eligible to receive an annual equity grant
(the “Equity Grant”) under the 2009 Equity Incentive Plan (the “Equity Incentive
Plan”) for the 2009 performance year. The amount of such Equity Grant shall be
determined in accordance with the terms of the Equity Incentive Plan and shall
be dependent upon (a) the Executive attaining his MJOs and otherwise satisfying
all other applicable condition of the Equity Incentive Plan, and (b) the Company
meeting its financial goals. The target amount of the value of the Equity Grant
for the 2009 performance year is four hundred thousand, and no/100ths
($400,000.00) dollars, with any adjustment thereto as may be necessary to be
consistent with the treatment of other executive officers under the Equity
Incentive Plan as determined by the Compensation Committee in its sole
discretion. The Equity Grant may be provided to Executive in the form of options
to purchase shares of the Company’s common stock (the “Options”), or in the form
of Restricted Stock Grants (“RSGs”), or some combination thereof with such
terms, including with respect to vesting and exercise price, as the Compensation
Committee so determines. Executive shall not be entitled to receive an Equity
Grant for the 2010 performance year. In lieu thereof, Executive shall receive a
Special Equity Grant on the Effective Date with a value of four hundred
thousand, and no/100ths ($400,000.00) dollars. The Compensation Committee shall
determine the allocation of the value of the Special Equity Grant between
Options and RSGs; provided, however, that no less than fifty-percent of the
value shall be in the form of RSGs.

(b) Special Separation Package.

(i) Executive shall receive the “Special Separation Package” set forth in
Section 3(b)(ii) if Executive satisfies the Special Separation Conditions
defined in Section 3(b)(iii) below,

(ii) The Special Separation Package shall include:

(A) a lump-sum payment (the “Stay-for-Pay Bonus”) in the amount of
(i) Executive’s Base Salary for 2010, plus (ii) Executive’s Annual Cash
Incentive Payment target for the performance year 2010, which shall be paid
within thirty (30) days of the expiration of all revocation periods applicable
to the Release (defined below), but not later than December 31, 2010;

(B) a lump sum payment equal to the sum of all installments accrued and funded
under the LTI Plan for performance years 2008, 2009 and 2010 (which shall not
exceed the first, second and third installments for the LTI award for
performance year 2008, the first and second installments for the LTI award for
performance year 2009 and the first installment for the LTI award for
performance year 2010, plus any enhancement approved for Executive for any such
LTI Plan), which shall be paid to Executive no later than March 15, 2011;

(C) all unvested equity previously awarded to Executive pursuant to the
agreements set forth on Exhibit A attached hereto and any agreement evidencing
the Equity Grants under Section 3(a)(v) (collectively, the “Equity Agreements”)
shall be accelerated so that on the Retirement Date or the effective date of
termination of employment under Section 4(a)(iii) below, as applicable, all
Options will vest and all the restrictions on the RSGs will lapse;

(D) a lump sum payment equal to all accrued but unpaid PAL, which shall be paid
no later than December 31, 2010; and

(E) if Executive elects continuation coverage of group health benefits under the
Consolidated Omnibus Reconciliation Act of 1986, as amended (“COBRA Coverage”),
a lump sum payment (after-tax) in an amount equal to the product of twelve
(12) times the dollar amount of the subsidy provided by the Company in respect
of the group health plan(s) coverage of active Company employees who have the
same type and level of coverage as Executive’s elected COBRA Coverage, reduced
by withholding pursuant to Section 3(c), which shall be paid no later than
December 31, 2010.

(iii) As used herein, “Special Separation Conditions” means:

(A) Executive remains an active full-time employee of the Company until the
close of business on the Retirement Date and terminates his employment with the
Company and any of its affiliates on the Retirement Date,

(B) Executive devotes his full time and attention to his duties through the
Retirement Date;

(C) Executive loyally performs his assigned duties through the Retirement Date;
and

(D) Executive executes and delivers to the Company on the Retirement Date of a
release in the form attached hereto as Exhibit B (the “Release”) and does not
revoke all or any portion of the Release and all revocation periods applicable
to the Release have lapsed.

(c) Withholding. All payments hereunder shall be subject to all applicable
federal and state withholding, payroll and other taxes.

4. Termination; Effect.

(a) Executive’s employment under this Agreement may be terminated prior to the
Retirement Date under the following circumstances:

(i) At Executive’s Option: Executive may terminate his employment, with or
without cause, at any time upon at least ninety (90) days’ advance written
notice to the Company. Upon receipt of such notice, Company can require that the
effective date of Executive’s termination of employment occur at any time during
the 90 day notice period.

(ii) At the Election of the Company for Cause. The Company may, immediately and
unilaterally, terminate Executive’s employment immediately hereunder for Cause
(defined below) at any time during the term of this Agreement upon written
notice to Executive. As used herein, “Cause” shall mean conduct involving one or
more of the following: (A) the substantial and continuing failure of the
Executive to render services to the Company in accordance with the Participant’s
obligations and position with the Company after 30 days’ notice from the CEO,
such notice setting forth in reasonable detail the nature of such failure, and
in the event the Executive fails to cure such breach or failure within 30 days
of notice, if such breach or failure is capable of cure; (B) dishonesty, gross
negligence, breach of fiduciary duty; (C) the commission by the Executive of an
act of fraud or embezzlement, as found by a court of competent jurisdiction,
which results in material loss, damage or injury to the Company or any
subsidiary or affiliate, whether directly or indirectly, or the commission by
the Executive of any other action with the intent to injure materially the
Company or any subsidiary or affiliate which could, in the reasonable opinion of
the CEO of the Company, result in material harm to the Company or any subsidiary
or affiliate; (D) the conviction of the Executive of a felony, either in
connection with the performance of his obligations to the Company, subsidiary or
affiliate or which shall materially adversely affect the Executive’s ability to
perform his obligations to the Company, subsidiary or affiliate; or (E) material
breach of the terms of this Agreement or any other agreement with the Company or
any subsidiary or affiliate, provided that the Company or any subsidiary or
affiliate provides the Executive with notice of such breach and the Executive
fails to cure such breach within thirty (30) days after receipt of such notice.

(iii) At the Election of the Company for Reasons Other than for Cause. The
Company may unilaterally terminate Executive’s employment hereunder at any time
during the term of this Agreement without Cause by giving thirty (30) days
written notice to Executive of the Company’s election to terminate.

(iv) Death or Disability. Executive’s employment under this Agreement shall
terminate automatically upon Executive’s death or Disability. “Disability” shall
be as that term is defined in the LTI Plan.

(b) The effect of each such termination shall be as follows:

(i) In the event that Executive terminates his employment pursuant to
Section 4(a)(i) (at Executive’s option) or the Company terminates Executive’s
employment pursuant to Section 4(ii) (for Cause), Executive shall be entitled to
no further compensation or other benefits under this Agreement, except for any
unpaid salary earned by him up to and including the effective date of such
termination and any accrued and unpaid PAL.

(ii) In the event that Executive’s employment is terminated pursuant to
Section 4(a)(iii) or 4(a)(iv), Executive (or his estate or personal
representative, if applicable) shall be entitled to receive the following:

(A) The Company shall pay Executive a cash lump sum equal to the sum of (1) all
unpaid salary earned by him up to and including the effective date of such
termination, death or disability (the “Termination Date”) and all accrued and
unpaid PAL, (2) an amount equal to the amount of Base Salary that would have
been paid to Executive under Section 3(a)(i) from the Termination Date through
December 31, 2010 at the rate in effect on the Termination Date, and (3) an
amount equal to the annual Cash Incentive Payments that he would have been
entitled to receive if he had been employed through the Retirement Date under
Section 3(a)(iv) above and had attained his MJO’s and otherwise satisfied all
applicable conditions under the Cash Incentive Plan, and if the base target
amount of annual Cash Incentive Payment for 2010, if not previously established,
was three hundred thousand ($300,000.00) dollars;

(B) Unless previously awarded for the 2009 performance year, the Company shall
award the Executive the target Equity Grant under Section 3(a)(v) above
effective as of the Termination Date, based on the assumption that Executive has
satisfied all applicable conditions of the Equity Incentive Plan and that the
Company has met its financial goals.

(C) The Company shall pay and provide to the Executive the Special Separation
Package set forth in Section 3(b)(ii) (assuming for purposes of calculating
these payments that all outstanding installments relating to incomplete
performance years under the LTI Plan as of the Termination Date have been
accrued and funded under the LTI Plan for performance years 2008, 2009 and 2010;
that Executive’s base salary for 2010, if not previously established, is equal
to Executive’s annual base salary rate in effect on the Termination Date; and
that the target amount of Executive’s Cash Incentive Payment for the performance
year 2010, if not previously established, is $300,000, which shall be paid and
provided in accordance with Section 4(b)(iii) notwithstanding anything in
Section 3(b)(ii) to the contrary); and

(D) The Company shall provide a release executed by the Company, which causes
the applicable noncompetition restrictions contained in the Noncompetition,
Nondisclosure and Developments Agreement executed by Executive, as well as any
outstanding equity agreements, to be deemed null and void and of no further
force and effect as of the date of such release.

(iii) Notwithstanding the foregoing, the payment of any amounts to the Executive
pursuant to Section 4(b)(ii) as a result of the termination of his employment
under Section 4(a)(iii) or 4(a)(iv) above are contingent upon the execution and
delivery of the Release in accordance with this Section 4(b)(iii). If Executive
or his personal representative or estate, as applicable, fails to execute and
deliver the Release to the Company within ten (10) days after the Termination
Date (or executes and delivers it and then revokes it within seven (7) days),
Executive or his estate or personal representative, as applicable, shall be
deemed to have waived all rights under this Agreement, including this
Section 4(b). Further, except as specifically provided above, all amounts
payable under Section 4(b)(ii) shall be paid at such time as Executive, or
Executive’s personal representative or his estate, as applicable, has delivered
to the Company an executed Release and such release has become effective (and
has not been revoked), but in no event later than sixty (60) days after the
Termination Date.

5. Change in Control. In the event that a Change in Control (as defined in the
Company’s Change in Control Benefit Policy dated as of February 12, 2007, and
amended and restated on November 8, 2008, as amended from time to time (the “CIC
Policy”)) occurs during the term of this Agreement such that Executive would be
entitled to payments under Section 5 of the CIC Policy, Executive will continue
to be eligible for all benefits under this Agreement in accordance with the
terms of this Agreement. Notwithstanding Section 5(e) of the CIC Policy, which
is hereby modified (as it relates to the Executive) by the terms of this
Section 5, any cash payments which have been triggered under the CIC Policy and
this Agreement shall be made in accordance with the terms and conditions of each
respective arrangement, including the amount and form and time of each
respective payment. Notwithstanding the foregoing, the aggregate amount of cash
payments actually paid to the Executive under both Section 5 of the CIC Policy
and this Agreement shall in no event exceed the greater of (i) the total amount
of cash payments specified to be paid to Executive under this Agreement, or
(ii) the total amount of cash payments specified to be paid to Executive under
Section 5 of the CIC Policy.

6. Section 409A of the Internal Revenue Code. The intent of the Company is that
payments and benefits under this Agreement comply with Section 409A of the Code
(“Section 409A”) to the extent subject thereto, and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and administered to be in
compliance therewith. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A, and any payments described in either Sections 3 or 4 of this
Agreement that are due within the “short term deferral period” within the
meaning of Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise. If current or future regulations or guidance
from the Internal Revenue Service dictates, or the Company’s counsel determines,
that any payments or benefits due to Executive hereunder would otherwise cause
the application of an accelerated or additional tax under Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Executive’s “Separation from Service” (within the meaning of
Section 409A(a)(2)(A)(i)) shall instead be paid on the first business day after
the date that is six (6) months following Executive’s Separation from Service
(or upon Executive’s death, if earlier). To the extent required to avoid an
accelerated or additional tax under Section 409A, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred, and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one (1) year may not affect amounts reimbursable or
provided in any subsequent year

7. Confirmation of Corporate Compliance.

(a) Executive acknowledges that Executive will not be eligible to receive the
benefits described in the Special Separation Package if Executive is found to
have committed or condoned during Executive’s employment any acts of fraud
against the Company or fraud against the government. By signing below, Executive
hereby confirms that: Executive (a) has not committed or condoned any such
fraudulent activity; (b) has complied in all material respects with the
Company’s Code of Business Conduct and Ethics (the “Code”) during his
employment; (c) has not participated in or knowingly permitted others to engage
in any conduct prohibited by the Code; and (d) understands that he has a duty to
notify the Company’s designated Ethics Officer of any knowledge of violation of
the Code. Executive confirms that he has complied with the duties and
obligations outlined in this Section, and Executive acknowledges that such
compliance is a condition to Executive’s eligibility to receive the benefits
described in the Special Separation Package.

(b) Executive agrees to submit to an exit interview on or before the Retirement
Date, with the Head of the Office of Business Ethics and will share any and all
concerns regarding the operation of the Company whether or not those concerns
were previously expressed to senior management.

8. Noncompetition, Nondisclosure and Developments Agreement. In connection with
his employment by the Company, Executive acknowledges having executed a
Noncompetition, Nondisclosure and Developments Agreement and various Equity
Agreements that contain provisions with respect to confidentiality,
nondisclosure, noncompetition and nonsolicitation, the terms and conditions of
which are incorporated herein by reference and, except as provided herein or
therein, survive termination of Executive’s employment with the Company and/or
this Agreement.

9. Cooperation.

(a) Executive agrees to cooperate fully with the Company (as a witness but not
in a professional capacity), during the term of this Agreement and for a period
of two (2) years thereafter, in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action that has been or may be filed against the Company.

(b) Executive agrees to return to the Company on or before five (5) days
following the termination of Executive’s employment with the Company all of the
Company’s property in Executive’s possession.

10. Governing Law. This Agreement, the employment relationship contemplated
herein and any claim arising from such relationship, whether or not arising
under this Agreement, shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia.

11. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed and
reformed to the maximum extent permitted by law.

12. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 12. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement sets forth all of the terms of the understanding between the
parties with reference to the subject matter set forth herein and may not be
waived, changed, discharged or terminated orally or by any course of dealing
between the parties, but only by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought.

13. Assignment. Executive acknowledges that the services to be rendered by him
hereunder are unique and personal in nature. Accordingly, Executive may not
assign any of his rights or delegate any of his duties or obligations under this
Agreement. The rights and obligations of the Company under this Agreement shall
inure to the benefit of, and shall be binding upon, the successors and assigns
of the Company.

14. Entire Agreement. This Agreement, its exhibits, and the agreements
incorporated herein by reference (and the terms of the Bonus Plan referenced
herein) constitute the entire understanding of the parties relating to the
subject matter hereof and supersedes and cancels all agreements, written or
oral, made prior to the date hereof between Executive and the Company relating
to employment, salary, bonus, or other compensation of any description, equity
participation, pension, post-retirement benefits, severance (including the
AMERIGROUP Corporation Severance Plan in which Executive shall not be eligible
to participate) or other remuneration (other than Executive’s Equity Agreements,
any Indemnification Agreement between the Company and Executive, and the
Company’s 401(k) Plan and the Executive Deferred Compensation Plans, to the
extent the Executive participates in such plans).

15. Notices. All notices hereunder shall be in writing and shall be delivered by
commercial overnight or same-day delivery service with all delivery costs paid
by sender or mailed by certified or registered mail, return receipt requested,
addressed as follows:

If to the Company, to: AMERIGROUP Corporation

      4425 Corporation Lane, Suite 300
Virginia Beach, Virginia 23462

Attention:
  Linda Whitley-Taylor

Executive Vice President,

Associates Services



      If to Executive, to Stanley F. Baldwin

      

      

All notices shall be deemed given on the date and at the time (if recorded) of
delivery by commercial delivery service, as shown on the records thereof (if
delivered by delivery service) or on the date shown on the return receipt (if
delivered by certified or registered mail).

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

17. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

18. Arbitration. Each party shall submit any dispute relating to this Agreement
to arbitration by notifying the other party hereto, in writing, of such dispute
and providing such party with a written statement setting forth in detail the
nature of, and the factual and/or legal basis for, the dispute and all remedies
sought. Within ten (10) days after receipt of such notice, the parties shall
designate in writing one arbitrator to resolve the dispute; provided, that if
the parties cannot agree on an arbitrator within such 10-day period, the
arbitrator shall be selected by the American Arbitration Association within
thirty (30) days after the parties so request such selection. The arbitrator so
designated shall not be an employee, consultant, officer, director or
stockholder of any party hereto or any affiliate of any party to this Agreement.
Within thirty (30) days after the selection of an arbitrator, the defendant
party shall submit to the party requesting arbitration and to the arbitrator
(a) such party’s response to the dispute, and (b) any counterclaims such party
has with respect to the dispute (which response shall include a written
statement setting forth the factual and/or legal basis for the defense to the
dispute and, if applicable, the counterclaim). Within fifteen (15) days after
the receipt of any counterclaim, the party that requested arbitration shall
submit to the counterclaiming party and the arbitrator a written statement
setting forth each factual and/or legal defense to the counterclaim. The
arbitration shall be governed by the rules of the American Arbitration
Association; provided, that the arbitrator shall have sole discretion with
regard to the admissibility of evidence. All arbitration proceedings shall be
commenced within ninety (90) days after appointment of the arbitrator, and the
arbitrator shall rule on each disputed issue within ninety (90) days after
completion of the arbitration proceedings. All rulings of the arbitrator shall
be in writing and shall be delivered to the parties hereto. Any arbitration
pursuant to this Section 18 shall be conducted in Virginia Beach, Virginia. Any
arbitration award may be entered in and enforced by any court having
jurisdiction thereover and the parties hereby consent and commit themselves to
the jurisdiction of the courts of the Commonwealth of Virginia for purposes of
the enforcement of any arbitration award. The arbitrator may proceed to an award
notwithstanding the failure of the other party to participate in the
proceedings. The prevailing party shall be entitled to an award of reasonable
attorneys’ fees incurred in connection with the arbitration in such amount as
may be determined by the arbitrators. The award of the arbitrator shall be the
sole and exclusive remedy of the parties and shall be enforceable in any court
of competent jurisdiction. Notwithstanding the foregoing, the parties shall be
entitled to seek injunctive relief or other equitable remedies from any court of
competent jurisdiction.

19. Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any provisions of this
Agreement.

20. Resignation. Effective as of the Termination Date, Executive hereby resigns
as and officer and director, as applicable, of the Company and its affiliates.

21. Clawback.

(a) In the event Executive revokes all or a part of the Release delivered
pursuant to Section 3(b)(iii)(D) prior to the expiration of any applicable
revocation periods, the Company shall have the right to terminate any or all of
its commitments herein and to recover any monies or other considerations
previously provided to Executive under Section 3(b) and to pursue any other
remedies available to the Company.

(b) In the event that Executive violates Section 7 or 8 of this Agreement or any
material term of the noncompetition, nonsolicitation or nondisclosure provisions
of the Noncompetition, Nondisclosure and Developments Agreement or the Equity
Agreements, the Company shall have the right to terminate any or all of its
commitments herein and to recover any monies or other considerations previously
provided to Executive hereunder and to pursue any other remedies available to
the Company. Notwithstanding the foregoing, the Company’s recovery under this
section shall be limited to its actual losses.

[signature page follows]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written as an instrument under seal.

     
AMERIGROUP CORPORATION
  EXECUTIVE:
By:
James G. Carlson
Chief Executive Officer and President
  Stanley F. Baldwin




2

EXHIBIT A
EQUITY AGREEMENTS

Non-Qualified Stock Option with Grant dates as follows:

February 14, 2006

March 13, 2007

March 12, 2008

May 7, 2009

Restricted Stock Grants with Grants dates as follows:

March 13, 2007

March 12, 2008

May 7, 2009

3

EXHIBIT B

GENERAL RELEASE

THIS GENERAL RELEASE (“Release Agreement”) is made between STANLEY F. BALDWIN
(“Executive”) and AMERIGROUP CORPORATION, its successors, affiliates and assigns
(referred to herein, collectively and individually, as “AMERIGROUP”).

REASONS FOR AGREEMENT

1. AMERIGROUP and Executive are parties to that certain Employment and
Retirement Agreement dated August 4, 2009 (the “Employment Agreement”).

2. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Employment Agreement.

3. Under the Employment Agreement, AMERIGROUP and Executive have agreed that
Executive’s employment with AMERIGROUP shall terminate effective as of the
Retirement Date, unless sooner terminated in accordance with the Employment
Agreement (the Retirement Date or such other date of termination is referred to
herein as, the “Termination Date”).

4. In connection with such termination, AMERIGROUP has agreed to provide
Executive with certain benefits upon termination of employment under
Section 3(a), 3(b) and 4(b)(ii) of the Employment Agreement, as applicable
(referred to herein as “Termination Benefits”), and as a condition to his
receipt of any such benefits, Executive has agreed to execute and deliver this
Release Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises and commitments
specified herein and in the Employment Agreement, the parties agree as follows:

1. General Release.

Executive states and affirms that Executive has not previously filed or joined
in any complaints, charges, or lawsuits against AMERIGROUP with any governmental
agency or court of law or equity. Executive agrees, for and on behalf of
Executive and Executive’s estate, heirs, spouse, life partner, representatives,
successors and assigns, that Executive has or will be finally and permanently
separated from employment with AMERIGROUP as the close of business on
Termination Date, and that Executive waives, releases and forever discharges
AMERIGROUP and all related entities, their directors, officers, employees,
attorneys and agents, from any and all claims, known or unknown, that Executive
has or may have relating to or arising out of Executive’s employment with
AMERIGROUP and the separation thereof, including but not limited to any claims
of wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, liability in tort, claims of any kind that may be
brought in any court or administrative agency, any claims under Title VII of the
Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act,
the Fair Labor Standards Act, the Family Medical Leave Act, the Equal Pay Act,
Worker’s Compensation laws, the Executive Retirement Income Security Act, the
Older Workers Benefit Protection Act, or any other Executive Orders, federal,
state or local law relating to employment, employee benefits or the termination
of employment, or any other claim arising out of or relating to Executive’s
employment, excepting only

(a) Executive’s right to receive payment of the Termination Benefits;

(b) Executive’s right to be offered benefits to which Executive is entitled
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”);

(c) Executive’s accrued rights under AMERIGROUP’s 401(k) Plan and the Executive
Deferred Compensation Plan;

(d) Executive’s rights under any Equity Agreements (subject to any effect of
Executive’s termination under such agreements); and

(e) Executive’s rights under that certain Indemnification Agreement dated
April 24, 2000 by and among the Executive and the Company.

This Release Agreement does not waive any rights or claims that Executive may
have which arise after the date the Executive signs this Release Agreement.
Executive also represents that Executive has not given, sold, assigned, or
transferred to any one else, any claim, or a portion of a claim discussed in
this Release Agreement.

2. Claims and Actions.

(a) Executive promises never to file a lawsuit asserting any claims that are
released in this Release Agreement.

(b) This Release Agreement does not waive any rights or claims that Executive
may have which arise after the date the Executive signs this Release Agreement.

3. Special ADEA Waiver and Release Notification.

(a) The General Release, Section 1 above, of this Release Agreement, includes a
waiver and release of all claims under the Age Discrimination in Employment Act
(“ADEA”) and, therefore, pursuant to the requirements of the ADEA, Executive
acknowledges that Executive has been:

(i) advised that the waiver and release includes, but is not limited to, all
claims under the ADEA arising up to and including the date of execution of this
waiver and release;

(ii) advised to consult with an attorney and/or other advisor concerning
Executive’s rights and obligations under this Release Agreement prior to
Executive’s execution of it. Executive understands that whether or not to do so
is Executive’s decision. Executive agrees, however, that AMERIGROUP shall not be
required to pay any of Executive’s attorney’s fees in this or any related matter
or lawsuit, now or later, and that the payments and benefits referenced above
are in full and complete settlement of all matters between Executive and
AMERIGROUP, including but not limited to, attorney’s fees and costs;

(iii) given at least twenty-one (21) days within which to consider this Release
Agreement; and

(iv) advised that Executive may revoke this Release Agreement within seven
(7) days of Executive’s signing it. Revocation can be made by delivering a
written notice of revocation to General Counsel, AMERIGROUP Corporation, 4425
Corporation Lane, Suite 300, Virginia Beach, Virginia 23462. For such revocation
to be effective, the General Counsel must receive notice no later than 5:00 p.m.
on the seventh (7th) calendar day after Executive signs this Release Agreement.
If Executive revokes this Release Agreement it shall not be effective or
enforceable and Executive will not receive the Termination Benefits.

4. Nondisparagement.

Executive and AMERIGROUP each agree to refrain from disparaging the other.
Further, both AMERIGROUP and Executive agree to project a positive image of each
other to any former or future customers, community and civic leaders or others
that might have contact with either party. Executive agrees that Executive will
not make any comments relating to AMERIGROUP or its employees which are
critical, derogatory or which may tend to injure the business of AMERIGROUP.
Similarly, AMERIGROUP agrees that it, through its Officers, Directors and
Managers, will not make any comments relating to Executive which are critical,
derogatory or which may tend to injure the business reputation of Executive.
Nothing herein shall preclude the giving of truthful testimony in any legal
proceeding.

5. No Admission.

It is understood and agreed that, prior to entering into this Release Agreement,
AMERIGROUP has admitted no liability for the Termination Benefits or for any
benefits other than those provided by contract or AMERIGROUP. AMERIGROUP has
entered into this Release Agreement solely for the purposes set forth above and
to maintain an amicable and cooperative relationship between Executive and
AMERIGROUP. Similarly, Executive has admitted no wrongdoing, malfeasance, or
misfeasance arising from his employment by AMERIGROUP.

6. No Waiver or Breach or Remedy.

A waiver by AMERIGROUP of the breach of any of the provisions of this Release
Agreement by Executive shall not be deemed a waiver by AMERIGROUP of any
subsequent breach, nor shall recourse to any remedy hereunder be deemed a waiver
of any other or further relief or remedy provided for herein. A waiver by
Executive of the breach of any of the provisions of this Release Agreement by
AMERIGROUP shall not be deemed a waiver by Executive of any subsequent breach,
nor shall recourse to any remedy hereunder be deemed a waiver of any other or
further relief or remedy provided for herein.

7. Confirmation of Corporate Compliance.

Executive acknowledges that Executive will not be eligible to receive the
Termination Benefits if Executive is found to have committed or condoned during
Executive’s employment any acts of fraud against AMERIGROUP or fraud against the
government. Executive hereby confirms that: Executive (a) has not committed or
condoned any such fraudulent activity; (b) has complied in all material respects
with AMERIGROUP’s Code of Business Conduct and Ethics (the “Code”) during his
employment and has not participated in or knowingly permitted others to engage
in any conduct prohibited by the Code; and (d) understands that Executive has a
duty under that program to notify AMERIGROUP’s designated Corporate
Compliance/Ethics Officer of any knowledge of violation of the Code. Executive
confirms that Executive has complied with the duties and obligations outlined in
this Section and Executive acknowledges that such compliance is a condition to
Executive’s eligibility to receive the benefits described in the Termination
Benefits.

8. Severability.

In the event that any provision of this Release Agreement is determined to be
invalid by a court or tribunal of competent jurisdiction, all other provisions
of this Release Agreement shall remain in full force and effect.

9. Entire Agreement.

(a) This Release Agreement, in conjunction with the provisions of the Employment
Agreement, constitutes the entire agreement and understanding between the
parties and supersedes all other agreements between the parties whether oral or
written with respect to the subject matter hereto.

(b) The parties understand and agree that all terms of this Release Agreement
are contractual and are not a mere recital, and represent and warrant that they
are competent and possess the full and complete authority to covenant and agree
as herein provided.

(c) Executive understands, agrees, and represents that the covenants made herein
and the releases herein executed may substantially affect Executive’s rights and
liabilities and Executive agrees that the covenants and releases provided herein
may not be in Executive’s best interest. Executive represents and warrants that,
in negotiating and executing this Release Agreement, Executive has had an
adequate opportunity to consult with competent counsel or other representatives
of Executive’s choosing concerning the meaning and effect of each term and
provision hereof, and that there are no representations, promises or agreements
other than those expressly set forth in writing herein. Executive acknowledges
that Executive received a copy of this Release Agreement, and was offered a
reasonable period to consider it.

(d) The parties agree that this is a negotiated agreement and that no term
herein shall be construed against a party merely because that party or its
attorneys proposed or drafted such term.

(e) The parties have carefully read this Release Agreement in its entirety;
fully understand and agree to its terms and provisions; intend and agree that it
is final and binding and understand that, in the event of a breach, either party
may seek relief, including damages, restitution and injunctive relief, at law or
in equity, in a court of competent jurisdiction.

(f) Each party also agrees that, without receiving further consideration, it
will sign and deliver such documents and do anything else that is necessary in
the future to make the provisions of this Release Agreement effective.

10. Agreement Binding.

This Release Agreement shall be binding on the parties and upon their heirs,
administrators, representatives, executors, successors, and assigns and shall
inure to their benefit and to that of their heirs, administrators,
representatives, executors, successors, and assigns.

11. Violation by Executive.

In the event that Executive violates any material term of this Release
Agreement, AMERIGROUP shall have the right to terminate any or all of its
commitments herein and to recover any monies or other considerations previously
provided to Executive under the Employment Agreement and to pursue any other
remedies available to AMERIGROUP. Notwithstanding the foregoing, the Company’s
recovery under this section shall be limited to its actual losses.

12. Violation by AMERIGROUP.

In the event that AMERIGROUP violates any material term of this Release
Agreement, it shall render this Release Agreement null and void and Executive
shall be released from his noncompetition obligations hereunder and any
noncompetition obligations under the Noncompetition Nondisclosure and
Developments Agreement and any Equity Agreements applicable to Executive.

13. Voluntary.

Executive agrees that Executive has read and carefully considered this Release
Agreement, and has had the opportunity to ask questions of Company
representatives. Executive agrees that Executive also had the opportunity to
discuss this Release Agreement with an attorney. Executive agrees that Executive
is signing this agreement voluntarily and of Executive’s own free will.

14. Choice of Law.

This Release Agreement and the legal relationships among the parties hereto
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, without regard to conflict of laws principles. Any
dispute between the parties under this Release Agreement shall be settled in
accordance with Section 18 of the Employment Agreement.

15. Section Headings.

The section headings in this Release Agreement are intended to be for reference
purposes only and shall in no way be construed to modify or restrict any of the
terms or provisions of this Release Agreement.

16. No Third Party Rights.

This Release Agreement is entered into solely between AMERIGROUP and Executive
and shall not be deemed to create any rights in any third parties or to create
any obligations of AMERIGROUP to any third party, except as to any rights of
Executive’s estate, as provided under this Release Agreement.

17. Counterparts.

This Release Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGE FOLLOWS]

4

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing Release Agreement effective .

     
EXECUTIVE:
  AMERIGROUP Corporation
By:
Stanley F. Baldwin
 


COMMONWEALTH OF VIRGINIA

CITY/COUNTY OF       , ss.

Acknowledged before me by        on the        day of       .

Notary Public

My Commission Expires:

COMMONWEALTH OF VIRGINIA

CITY OF VIRGINIA BEACH

Acknowledged before me by        of AMERIGROUP Corporation on the        day of
     .

Notary Public

My Commission Expires:

5